*363Opinion by
Mollison, J.
It was stipulated that the merchandise "consists wholly of wax side upper leather splits and rough side upper leather splits, made from bovine cattle hides, being neither cut nor manufactured, either in whole or in part, into uppers, vamps, or any other forms or shapes suitable for conversion into boots, shoes, or footwear, and not being printed, embossed,' ornamented, or. decorated, in any manner or to any extent whatsoever, nor made into fancy leather of any kind.” Accepting the stipulation as establishing the facts therein recited, it was held that the leather in question is dutiable at 10 percent under the provision in paragraph 1530 (b) (4), as modified, supra, for “Side upper splits, wax or rough, not cut or wholly or partly manufactured into uppers, vamps, or any forms or shapes suitable for conversion into boots, shoes, or footwear.” The claim in each of the protests was sustained only as to the items of merchandise which were entered for consumption or withdrawn from warehouse for consumption on or after January 1, 1939.